Exhibit 10.1


AMENDMENT NO. 2 TO
INVESTMENT ADVISORY MANAGEMENT AGREEMENT
BETWEEN
BLACKHAWK CAPITAL GROUP BDC, INC.
AND
BARAK ASSET MANAGEMENT, LLC


Amendment No. 2 dated November 12, 2009 ("Amendment") to Investment Advisory
Management Agreement dated October 31, 2006, by and between BLACKHAWK CAPITAL
GROUP BDC, INC., a Delaware corporation (the "Corporation"), and BARAK ASSET
MANAGEMENT, LLC, a Delaware limited liability corporation (the "Investment
Manager" or "Adviser").
 
WHEREAS, the Corporation is a business development company ("BDC") regulated
under the Investment Company Act of 1940, as amended (the "Investment Company
Act");
 
WHEREAS, the Adviser is an investment adviser registered under the Investment
Advisers Act of 1940, as amended (the "Advisers Act");
 
WHEREAS, on October 31, 2006 the Corporation and Adviser entered into the
Investment Advisory Management Agreement ("Original Advisory Agreement");
 
WHEREAS, on October 31, 2007 the Corporation and Adviser extended the Original
Advisory Agreement for one year to October 31, 2008;
 
WHEREAS, on October 31, 2008, the Corporation and Adviser extended the Original
Advisory Agreement to October 31, 2009; and
 
WHEREAS, the Corporation and Adviser wish to amend the Original Advisory
Agreement to (i) extend the term of the Original Advisory Agreement one year
until October 31, 2010, and (ii) revise Exhibit 1 ("Investment Advisory Fee
Schedule") to the Original Advisory Agreement to provide a revised fee schedule.
 
NOW, THEREFORE, in the consideration of the premises and for other good and
valuable consideration, the parties hereby agree as follows:
 
1.           Extension of Term of Original Advisory Agreement.  Section 10 of
the Original Advisory Agreement is amended by adding the following sentence at
the end of the first paragraph of Section 10:  "The term of this Agreement is
extended until October 31, 2010."
 
2.           Amendment to Exhibit 1 — Investment Advisory Fee Schedule.  Exhibit
1 — Investment Advisory Fee Schedule shall be amended by deleting the current
Exhibit 1 and replacing it with the Exhibit 1 attached hereto.
 
Except as amended by this Agreement, all of the provisions of the Original
Advisory Agreement shall remain in full force and effect.

 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.
 
BLACKHAWK CAPITAL GROUP BDC, INC.
   
By:
/s/ Craig A. Zabala
 
Name: Dr. Craig A. Zabala
 
Title:   President and Chief Executive Officer
   
BARAK ASSET MANAGEMENT, LLC
   
By:
/s/ Sharon D. Highland
 
Name: Sharon D. Highland
 
Title:   President


 
2

--------------------------------------------------------------------------------

 

Amended Fee Schedule November 2009


EXHIBIT 1
 
INVESTMENT ADVISORY FEE SCHEDULE
 
INVESTMENT ADVISORY FEES:
 
  Investment Manager shall receive fees calculated based upon the average cash
value of assets at the end of each quarter including the value of any
withdrawals from the assets made during that quarter:
 
(1)           Equities including common stocks, convertible preferred and
convertible bonds:


0.625% on assets equal to $250,000 to $500,000
0.5625% on assets equal to $500,001 to $2,500,000
0.50% on assets equal to $2,500,001 to $5,500,000
0.45% on assets equal to $5,500,001 to $8,500,000
0.375% on assets equal to $8,500,001 to $11,500,000
0.25% on assets equal to or greater than $11,500,001


(2)           Fixed Income or Bonds including taxable or tax-exempt (municipal
bonds):


0.50% on assets equal to $500,000 to $2,000,000
0.40% on assets equal to $2,000,001 to $5,000,000
0.30% on assets equal to $5,000,001 to $15,000,000
0.20% on assets greater than or equal to $15,000,001


(3)           Advisory Fees or Non-Public Companies


0.875% on assets equal to $250,000 to $2,500,000
0.75% on assets equal to $2,500,001 to 5,000,000
0.625% on assets equal to $5,000,001 to $15,000,000
0.5625% on assets equal to $15,000,001 to $30,500,000
0.50% on assets equal to $30,500,001 to $75,000,000
0.375% on assets equal to or greater than $75,000,001


Aggregate Fees for assets under management equal to $150 million (as described
in 1-3 above) will be no more than 0.50% annualized or 0.125% quarterly.
 
Any fees and expenses charged by any fund pursuant to their prospectuses are in
addition to Investment Manager's investment advisory fee and shall be treated as
an expense against the value of assets in the calculation of the Investment
Manager’s fee.  Brokerage commissions and bond mark-ups, as charged by the
broker-dealer, are included in the price of the transactions and are in addition
to investment advisory fees.
 
If any of the above listed securities do not trade on any exchange, NASD, OTC
Bulletin Board or Pink Sheets, the following shall apply as to how to value such
securities:  Investments will be valued at cost based and the Advisory Fee
Schedule for Non-Public Companies above will apply.
 

 
3

--------------------------------------------------------------------------------

 
 
PAYMENT OF FEES:
 
Investment Advisory Fees shall be billed and payable quarterly (or a prorated
period, when applicable).
 
Fee amounts shall be debited from the Corporation's account on the date on which
the Investment Manager dispatches a Quarterly Statement setting forth the basis
for these charges.
 
Upon termination and liquidation the Investment Manager shall calculate the fee
based upon the cash value of assets realized and the fee earned will be prorated
based on the time elapsed since the prior quarterly fee payment through that
liquidation of the accounts is complete or the accounts or assets are
transferred to the Corporation's control or to another manager.
 
This fee schedule was amended November 2009 and supersedes any previous fee
schedules.

 
4

--------------------------------------------------------------------------------

 